         Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


  CARL IGNACUINOS and PAMELA
  DAVIS, on behalf of themselves and all                       No. 3:19-cv-672 (SRU)
  others similarly situated,
          Plaintiffs,

          v.

  BOEHRINGER INGELHEIM
  PHARMACEUTICALS INC.,
      Defendant.

                              RULING ON MOTION TO DISMISS

        This purported class action seeks monetary and injunctive relief for injuries caused by the

alleged deceptive design, manufacturing, and marketing of Boehringer Ingelheim

Pharmaceuticals, Inc.’s (“Boehringer”) pharmaceutical drug, Combivent Respimat

(“Combivent”). Combivent is a metered dose inhaler that is prescribed to alleviate symptoms of

chronic obstructive pulmonary disease (“COPD”). Carl Ignacuinos (“Ignacuinos”) and Pamala

Davis (“Davis”) (collectively “the Plaintiffs”) allege that Boehringer falsely represents that each

Combivent inhaler (“the Product”) contains 120 doses. The Plaintiffs bring a seventeen-count

class action complaint seeking damages and an injunction prohibiting Boehringer from

marketing and selling the Product with the alleged defects and misrepresentations. See generally

Third Am. Compl. (Doc. No. 23). In addition, the Plaintiffs seek changes to the Product’s design

and labeling. Id.

        Boehringer moves to dismiss the Third Amended Complaint in its entirety, primarily

arguing that: (1) the Plaintiffs lack Article III standing; and (2) the Plaintiffs’ state law claims are

preempted by federal law. See Def’s Mem. in Supp. Mot. to Dismiss (“Def’s Mem.”) (Doc. No.
         Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 2 of 19




24-1) at 1. On September 2, 2020, I held oral argument and took the motion under advisement.

See Minute Entry, Doc. No. 39.

        For the following reasons, Boehringer’s motion to dismiss (doc. no. 24) is granted.


I.      Standard of Review

        A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) is designed

“merely to assess the legal feasibility of a complaint, not to assay the weight of evidence which

might be offered in support thereof.” Ryder Energy Distrib. Corp. v. Merrill Lynch

Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984) (quoting Geisler v. Petrocelli, 616 F.2d

636, 639 (2d Cir. 1980)).

        When deciding a motion to dismiss pursuant to Rule 12(b)(6), the court must accept the

material facts alleged in the complaint as true, draw all reasonable inferences in favor of the

plaintiff, and decide whether it is plausible that plaintiffs have a valid claim for relief. Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007);

Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996).

        Under Twombly, “[f]actual allegations must be enough to raise a right to relief above the

speculative level,” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” 550 U.S. at 555, 570; see

also Iqbal, 556 U.S. at 679 (“[w]hile legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.”). The plausibility standard set forth in

Twombly and Iqbal obligates the plaintiff to “provide the grounds of his entitlement to relief”

through more than “labels and conclusions, and a formulaic recitation of the elements of a cause

of action.” Twombly, 550 U.S. at 555 (quotation marks omitted). Plausibility at the pleading

stage is nonetheless distinct from probability, and “a well-pleaded complaint may proceed even


                                                   2
          Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 3 of 19




if it strikes a savvy judge that actual proof of [the claims] is improbable, and . . . recovery is very

remote and unlikely.” Id. at 556 (quotation marks omitted).


II.      Background

      A. The Product

         Combivent is a bronchodilator designed to provide relief to individuals suffering from

COPD, a chronic inflammatory lung disease that constricts airflow to the lung’s passageways.

See Third Am. Compl. at ¶ 28. By delivering a combination of ipratropium bromide and

albuterol through the Product, Combivent relaxes muscles in the lungs and expands air

passageways so that it becomes easier to breathe. Id. at ¶ 29. The Product consists of the inhaler

equipped with a mouthpiece and a cartridge that contains the medication itself. See Def’s Mem.

at 2. Boehringer represents that each use, or “actuation,” of the Product will deliver a set,

metered dose: “[e]ach actuation from the COMBIVENT RESPIMAT inhaler delivers 20 mcg

ipratropium bromide (monohydrate) and 100 mcg albuterol (equivalent to 120 mcg albuterol

sulfate) in 11.4 mcL of solution from the mouthpiece.” Third Am. Compl. at ¶ 33. The

recommended dose of the Product is “one inhalation four times a day, not to exceed six

inhalations in 24 hours,” and each Product is reported to contain 120 metered doses.1 Id. at ¶¶

35–36. In addition, Boehringer represents that the Product “will deliver 120 puffs and last 30

days if used 1 puff [actuation] four times daily.” Id. at ¶ 37.

         In 2016, the FDA reviewed and approved an updated version of the labeling of the

Product, including the package insert for physicians, patient information, and carton packaging,

that remains in effect today. See Def’s Mem. at 3. In a section of the labeling entitled “Answers


1
 The “Instructions for Use” provide that “[y]our inhaler contains 120 puffs (120 doses); or if you have a sample,
your inhaler contains 60 puffs (60 doses) instead,” and that Combivent “will deliver 120 puffs and last 30 days if
used at 1 puff four times daily,” Ex. 1 to Third Am. Compl. (Doc. No. 23-1) at 12, 13.

                                                          3
         Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 4 of 19




to Common Questions,” the Instructions for Use note the possibility that “[t]he dose indicator on

the COMBIVENT RESPIMAT reaches zero too soon” under certain circumstances involving

user error. Ex. 1 to Third Am. Compl. at 14.


   B. The Plaintiffs’ Allegations

       Ignacuinos, a Florida resident, is a long-time sufferer of COPD. See Third Am. Compl.

at ¶ 22. Beginning in 2016, he was prescribed Combivent to alleviate his COPD symptoms. Id.

Since he was first prescribed Combivent, Ignacuinos noticed that he was not receiving the full, or

even close to, the 120 metered doses from the Product during each use. Id. at ¶ 24. Ignacuinos

began logging the total number of doses he derived from each Combivent inhaler he was

prescribed. Id. at ¶ 45. Over the course twenty-tour inhalers, Ignacuinos’s inhalers delivered on

average only 61 metered doses before each inhaler’s dosage meter reached “0” and automatically

locked, notwithstanding Boehringer’s representations that each Product delivers 120 metered

doses. Id. at ¶ 46.

       Because the Product only delivers about half its advertised number of doses, Ignacuinos

states that Combivent can only be used in accordance with Boehringer’s one puff instruction,

four times daily for approximately two weeks each month. Id. As a result, Ignacuinos uses less

than four puffs daily so that he can preserve the lifespan of his Combivent inhaler for an entire

month, until he is prescribed another inhaler by his health care provider after 30 days have

lapsed. Id. Due to the Product’s alleged defects, Ignacuinos routinely experiences bodily injury

in the form of episodes with acute difficulty breathing because he does not have enough

medication to alleviate his COPD symptoms. Id. at ¶ 48. In addition, Ignacuinos alleges that he

is deprived of the benefit of the bargain each time he pays for the Product. Id. at ¶ 49.




                                                 4
         Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 5 of 19




       Davis, an Indiana resident, is a COPD patient who was first prescribed and purchased

Combivent in 2016 to treat her COPD symptoms. Id. at ¶ 23. After using approximately 30

Combivent inhalers since 2016, Davis reports that each Product delivers only about 70 doses.

Id. at ¶ 52. Because her medication runs low well in advance of the date of her next available

prescription, Davis takes less than the daily amount of puffs recommended by Boehringer to

extend the lifespan of her inhaler. Id. at ¶ 53. Davis alleges that she has trouble breathing due to

the Product’s defects, which causes mental and emotional distress. Id. at ¶ 55.

       The Plaintiffs note that other users of the Product have also complained about a shortfall

in dosage. See, e.g., User Reviews & Ratings—Combivent Respimat inhalation, WEBMD,

https://www.webmd.com/drugs/drugreview-161259-Combivent+Respimat (last visited

September 16, 2020)) (“I have had continuing problems with Combivent Respimat. It is

supposed to have 120 doses for the month but has typically not lasted a full month. Last year

2017 it averaged less than 25 days. For May and June of 2018 it barely lasts two weeks and I am

left without medication for the remainder of the month. Something is wrong with this product. I

have talked to the company, sent them the defective inhalers but the problem persists.”). The

Plaintiffs further allege that “[t]he shortfall in dosage is not due to variance or any natural

fluctuation in the manufacturing process. Instead, the consistent shortfall is based on the random

sampling for each [Product he] receives, demonstrating a common scheme to defraud users.”

Third Am. Compl. at ¶ 50.

       Based on those allegations, the Plaintiffs filed the Third Amended Complaint on behalf of

themselves and all others similarly situated. The Plaintiffs seek to represent “[a]ll persons who

purchased Combivent Respimat in the United States within the applicable limitations period,

and/or such subclasses as the Court may deem appropriate.” Id. at ¶ 74. In the alternative,



                                                   5
         Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 6 of 19




Ignacuinos seeks to represent a Florida class of Combivent purchasers and Davis seeks to

represent an Indiana class of purchasers. See id.

       The Plaintiffs asserts the following claims against Boehringer:

       A product liability claim under the Connecticut Product Liability Act (“CPLA”), Conn.
       Gen. Stat. §§ 52-572m, et seq., based on (a) manufacturing defect, (b) failure to warn, (c)
       design defect, (d) negligence, (e) negligent design, (f) fraud, misrepresentation, and
       concealment, (g) negligent misrepresentation, (h) breach of express warranties, and (i)
       breach of implied warranties (Count I);

       A statutory consumer protection claim under the Connecticut Unfair Practices Act
       (“CUTPA”), Conn. Gen. Stat. §§ 42-110g, et seq. (Count II);

       Florida common law claims for Strict Liability—Manufacturing Defect (Count III) Strict
       Liability—Failure to Warn (Count IV); Strict Liability—Design Defect (Count V); Strict
       Liability—Fraudulent Misrepresentation (Count VI); Negligent Design Defect (Count
       VII); Negligent Misrepresentation (Count VIII); Breach of Express Warranties (Count
       IX); and Breach of Implied Warranties (Count X);

       Violations of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla.
       Stat. § 501.201, et seq. (Count XI);

       Violations of the Indiana Product Liability Act (“IPLA”), Ind. Code §§ 34-20-1-1, et seq.,
       based on (a) manufacturing defect, (b) failure to warn, and (c) design defect, (Count XII);

       A breach of express warranties claim under Indiana law (Count XIII);

       A breach of implied warranties claim under Indiana law (Count XIV);

       Violations of the Indiana Deceptive Consumer Sales Act Ind. Code §§ 24-5-0.5-1, et seq.
       (Count XV);

       A constructive fraud claim under Indiana law (Count XVI);

       A common Law Fraud claim under either Connecticut, Florida, or Indiana law (Count
       XVII).

Id. at ¶¶ 83–327.

       The Plaintiffs also seek injunctive relief in the form of: “(1) changes to the Product’s

labeling and ‘Instructions for Use’ to reflect the fact that it does not live up to its unequivocal

promise that the Combivent Respimat inhaler will deliver 120 metered doses; (2) a change in the

                                                   6
           Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 7 of 19




design of the Product so that it actually delivers 120 metered doses; or (3) to the extent that the

Product’s design is sound, but the manufacturing process is compromised, improvements in the

manufacturing process.” Id. at ¶ 62.


III.      Discussion

       A. Standing

          As a threshold matter, Boehringer argues that the Plaintiffs lack Article III standing. To

establish Article III standing the Plaintiffs must allege: “(1) [an] injury-in-fact, which is a

‘concrete and particularized’ harm to a ‘legally protected interest’; (2) causation in the form of a

‘fairly traceable’ connection between the asserted injury-in-fact and the alleged actions of the

defendant; and (3) redressability, or a non-speculative likelihood that the injury can be remedied

by the requested relief.” Tweed-New Haven Airport Auth. v. Tong, 930 F.3d 65, 70 (2d Cir.

2019), cert. denied, 140 S. Ct. 2508, 206 L. Ed. 2d 463 (2020) (quoting W.R. Huff Asset Mgmt.

Co. v. Deloitte & Touche LLP, 549 F.3d 100, 106–07 (2d Cir. 2008)).

          First, Boehringer argues that the Plaintiffs have not alleged sufficient facts to establish

that their “bodily injur[ies]—primarily in the form of episodes where they experience acute

difficulty breathing,” are fairly traceable to its conduct. Def’s Mem. at 24 (quoting Third Am.

Compl. at ¶ 13). Although the Plaintiffs allege that the Product does not contain 120 doses,

Boehringer asserts that there is nothing on the label that precludes the Plaintiffs from either

obtaining additional medicine when they run out or procuring a different medication to treat their

COPD. See id. at 25. “If [the] Plaintiffs are unable to procure more than one [Product] or COPD

medication within 30 days, this must be attributable to some independent restriction imposed by

another entity, perhaps a physician, pharmacy, or insurer . . . . [T]he complaint, [however], does




                                                    7
          Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 8 of 19




not identify what that independent restriction is, much less allege that it is traceable to

Boehringer.” Id.

         Second, Boehringer contends that the Plaintiffs fail to allege economic injuries that are

traceable to its conduct. Although the Plaintiffs “assert that they ‘experience financial injury

each time the Product fails to deliver on its 120 metered doses representation,’ Boehringer

highlights that the “Plaintiffs continued to pay [the same] amounts for several years after

allegedly discovering that [the Product] delivers fewer than 120 metered doses.” Def’s Mem. at

26 (citing Third. Am. Compl. at ¶ 26). As a result, Boehringer argues that the Plaintiffs do not

have any “benefit of the bargain” losses, which are defined under Connecticut law as the

“difference in value between the property actually conveyed and the value of the property as it

would have been if there had been no false representation.” Leisure Resort Tech., Inc. v. Trading

Cove Assocs., 277 Conn. 21, 33 (2006)).2

         Drawing all reasonable inferences in the Plaintiffs’ favor, I conclude that they plausibly

alleged a causal connection between their physical and economic injuries and Boehringer’s

conduct. There is a reasonable inference that the alleged misrepresentations on the Product’s

label, which advise both patients and prescribers of the Product’s recommend dosage, caused the

Plaintiffs’ injuries. Accepting those allegations as true, Boehringer’s conduct exacerbated the

Plaintiffs’ COPD symptoms and caused them to pay more for their prescribed medication.




2
 The definition is similar under both Florida and Indiana law. See Soltero v. Swire Dev. Sales, Inc., 485 F. App’x
377, 379 (11th Cir. 2012) (“[The] benefit-of-the-bargain method requires proof of the difference between the actual
value of the property and its value had the alleged facts regarding it been true.”) (internal quotations omitted);
Sanchez v. Benkie, 799 N.E.2d 1099, 1102 (Ind. Ct. App. 2003) (“[T]he applicable measure of damages is the
‘benefit of the bargain’ or difference between the value of the property conveyed and the value of the property as it
was warranted to be.”).



                                                          8
         Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 9 of 19




       Under Boehringer’s view, the Plaintiffs standing is destroyed through their continued use

of the Product because they could either ask their health care provider for a refill or use another

medication. The Third Amended Complaint, however, clearly alleges that “[the] Plaintiffs

experience bodily injury each time the Product fails to deliver on [Boehringer’s] representations

that it will deliver 120 metered doses.” Third Am. Compl. at ¶ 25. The continued use of the

Product may reduce a claim for damages but does not destroy standing. See Gustavsen v. Alcon

Labs., Inc., 903 F.3d 1, 9 (1st Cir. 2018) (“There can be no real dispute that plaintiffs’ claim of

injury traces itself directly to the challenged conduct. Nor can there be any doubt that plaintiffs’

financial injury can be redressed by damages. Plaintiffs, therefore, have standing to assert their

cause of action.”).

       Accordingly, I deny Boehringer’s motion to dismiss on standing grounds.


   B. Preemption

       Boehringer’s also argues that the Plaintiffs’ state law claims based on manufacturing and

design defects are preempted by federal law. “Plaintiffs misrepresentation claims are preempted

because federal law prohibits [Boehringer] from modifying the language in the label without

prior FDA approval. Federal law likewise preempts Plaintiffs’ product defect claims because it

prohibits [Boehringer] from physically altering Combivent without prior FDA approval.

Plaintiffs’ claims must therefore be dismissed in their entirety.” Def’s Mem. at 10. I agree.

       The Supremacy Clause of the U.S. Constitution establishes that federal law “shall be the

supreme Law of the Land . . . any Thing in the Constitution or Laws of any State to the Contrary

notwithstanding.” U.S. Const., Art. VI, cl. 2. Therefore, “[w]here state and federal law directly

conflict, state law must give way.” PLIVA, Inc. v. Mensing, 564 U.S. 604, 617 (2011) (internal

quotations omitted). “State and federal law conflict where it is ‘impossible for a private party to


                                                  9
         Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 10 of 19




comply with both state and federal requirements.’” Id. at 618 (quoting Freightliner Corp. v.

Myrick, 514 U.S. 280, 287 (1995)) (footnote omitted).

         In PLIVA, the Supreme Court held the doctrine of “impossibility” preemption applies to

state law claims that impose additional duties on drug manufacturers after a drug has been

approved by the FDA. Id. at 620. In that case, the Plaintiffs asserted numerous state-law claims

alleging that drug manufactures failed to provide adequate warning labels for generic

metoclopramide, in violation of Minnesota and Louisiana law. Id. at 611. The labeling

requirements under state law were arguably more demanding than the FDA’s requirements. Id.

at 617. The generic drug manufacturers argued that the Plaintiffs state law claims were

preempted because federal law required “that generic drug labels be the same at all times as the

corresponding brand-name drug labels.” Id. at 618 (citing 21 C.F.R. § 314.150(b)(10)). The

Court agreed, holding that it was “impossible for the Manufacturers to comply with both their

state-law duty to change the label and their federal-law duty to keep the label the same.” Id.

         The Second Circuit in Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 707 (2d Cir.

2019), ruled that the Food, Drug, and Cosmetics Act (“FDCA”) limits a drug manufacturer’s

“ability to unilaterally change the labels on their products.” Id. A manufacturer, however, may

change a drug label on its own if the change complies with the “changes being effected”

(“CBE”) regulation, set forth in 21 C.F.R. § 314.70(c)(6)(iii). Id. That regulation allows drug

manufacturers to change a label without the FDA’s preapproval if the changes “add or strengthen

a contraindication, warning, precaution, or adverse reaction,” or “add or strengthen an instruction

about dosage and administration that is intended to increase the safe use of the drug product,” in

order to “reflect newly acquired information.”3 21 C.F.R. § 314.70(c)(6)(iii). “Because


3
 Newly Acquired Information is defined as “data, analyses, or other information not previously submitted to the
Agency, which may include (but is not limited to) data derived from new clinical studies, reports of adverse events,

                                                         10
          Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 11 of 19




manufacturers may unilaterally update a drug’s label if the change complies with the CBE

regulation, a state law failure-to-warn claim that depends on newly acquired information –

information that Defendants could have added to their label without FDA approval – is not

preempted.” Gibbons, 919 F.3d at 708. Therefore, “to state a claim for failure-to-warn that is

not preempted by the FDCA, a plaintiff must plead a labeling deficiency that [Defendants] could

have corrected using the CBE regulation.” Id. (internal citation omitted). A change under the

CBE regulation must be for the purpose of accomplishing at least one of the five following

objectives:

         (A) To add or strengthen a contraindication, warning, precaution, or adverse reaction for
             which the evidence of a causal association satisfies the standard for inclusion in the
             labeling . . . ;

         (B) To add or strengthen a statement about drug abuse, dependence, psychological effect,
             or overdosage;

         (C) To add or strengthen an instruction about dosage and administration that is intended
             to increase the safe use of the drug product;

         (D) To delete false, misleading, or unsupported indications for use or claims for
             effectiveness; or

         (E) Any labeling change normally requiring a supplement submission and approval prior
         to distribution of the drug product that FDA specifically requests be submitted under this
         provision.

In re Celexa & Lexapro Mktg. & Sales Practices Litig., 779 F.3d 34, 37 (1st Cir. 2015) (quoting

21 C.F.R. § 314.70(c)(6)(iii)) (internal citations and quotations omitted).




or new analyses of previously submitted data (e.g., meta-analyses) if the studies, events, or analyses reveal risks of a
different type or greater severity or frequency than previously included in submissions to FDA.” 21 C.F.R. §
314.3(b).



                                                          11
        Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 12 of 19




       “If the Plaintiffs meet that standard, the burden shifts to the party asserting a preemption

defense to demonstrate that there is clear evidence that the FDA would not have approved a

change to the [prescription drug’s] label.” Gibbons, 919 F.3d at 708 (internal quotations

omitted).

       Here, Boehringer contends that the Plaintiffs’ manufacturing defect claims, which allege

that it violated state law by misrepresenting on the Combivent label the true number of doses

available in each Product, are preempted because federal law prohibits it from changing the label

without FDA approval. See Def’s Mem. at 11. There is no dispute that Combivent and its

labeling was FDA-approved before the Product was brought to market. The parties disagree

about whether the Plaintiffs’ proposed changes invoke the CBE regulation, allowing Boehringer

to implement a label change without FDA preapproval based on “newly acquired information.”

21 C.F.R. § 314.3(b).

       Boehringer argues that the Plaintiffs have failed to plausibly allege the existence of

“newly acquired information” because their anecdotal allegations are not equivalent to “new

clinical studies, reports of adverse events, or new analyses of previously submitted data” that

may constitute “newly acquired information.” Def’s Mem. at 14 (quoting 21 C.F.R. § 314.3(b)).

An “adverse event” is defined as “any untoward medical occurrence associated with the use of a

drug in humans whether or not considered drug related.” 21 C.F.R. § 312.32(a).

       Boehringer also contends that the Plaintiffs’ state law claims asserting a design defect are

also preempted by federal law. Under federal regulations, modifications to the “fill volume” of a

specific drug are considered “major changes” under 21 C.F.R. § 314.70(b)(2)(i) and “must be

submitted [to the FDA] in a prior approval supplement.” Ex. F to Def’s Mot., FDA Guidance for

Industry (Doc. No. 24-7) at 9. In addition, Boehringer contends that redesigning the Product to



                                                12
        Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 13 of 19




adjust the amount dispensed by each actuation would constitute a “major change” requiring prior

approval from the FDA because it would require a “[c]hange[] in a drug product container

closure system that controls the drug product delivered to a patient.” Def’s Mem. at 31 (quoting

21 C.F.R. § 314.70(b)(2)(vi)).

       In response, the Plaintiffs contend that their manufacturing and design defect claims are

not preempted because: (1) the proposed changes to the product invoke the CBE regulation

because their allegations are reports of adverse events; and (2) the proposed changes constitute

“minor” or “moderate” changes under 21 C.F.R. § 314.70(c) and (d). Pls’ Opp. (Doc. No. 27) at

3.

       First, the Plaintiffs argue that the labeling changes they propose are consistent with the

plain language of subsections (C) (“To add or strengthen an instruction about dosage and

administration that is intended to increase the safe use of the drug product”) and (D) (“To delete

false, misleading, or unsupported indications for use or claims for effectiveness”) of the CBE

regulation at 21 C.F.R. § 314.70(c)(6)(iii)(C) & (D). Id. at 4.

       Second, they argue that directing Boehringer to manufacture a Product that actually

conforms to its 120-metered-dose representations constitutes only a “minor” change within the

meaning of 21 C.F.R. § 314.70(d) or “moderate” changes under 21 C.F.R. § 314.70(c). Id. at 4–

5. Under 21 C.F.R. § 314.70(c)(2)(i), “[a] change in the container closure system that does not

affect the quality of the drug product” is considered moderate. Id. Similarly, “[a]n addition to a

specification or changes in the methods or controls to provide increased assurance that the drug

substance or drug product will have the characteristics of identity, strength, quality, purity, or

potency that it purports or is represented to possess” is considered a “moderate” change. 21

C.F.R. § 314.70(c)(6)(i).



                                                 13
        Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 14 of 19




       The Plaintiffs primarily rely on the Supreme Court’s decision in Wyeth v. Levine, 555

U.S. 555, 559 (2009), where the Court held that state-law failure to warn claims were not

preempted by federal law when the drug manufacturer could have amended its labeling under the

CBE regulation. In Wyeth, the plaintiff filed suit after her arm was amputated as a result of

taking an injunction of Phenergan. Id. at 558. The drug manufacturer argued that her state law

claims were preempted by the FDCA. Id. at 558–60. The Court disagreed, commenting that the

drug manufacturer, and not the FDA, was ultimately responsible for the warning label because

the manufacturer retains the ability to update a warning label under the CBE regulation.

       [T]hrough many amendments to the FDCA and to FDA regulations, it has remained a
       central premise of federal drug regulation that the manufacturer bears responsibility for
       the content of its label at all times. It is charged both with crafting an adequate label and
       with ensuring that its warnings remain adequate as long as the drug is on the market. See,
       e.g., 21 C.F.R. § 201.80(e) (requiring a manufacturer to revise its label “to include a
       warning as soon as there is reasonable evidence of an association of a serious hazard with
       a drug”).

Id. at 570–71.

       Plaintiffs also cite the Tenth Circuit’s decision in In re MDL 2700 Genentech Herceptin

(Trastuzumab) Mktg. & Sales Practice Litig., 960 F.3d 1210, 1238 (10th Cir. 2020), where the

court, citing Wyeth, rejected a drug manufacturer’s preemption argument, concluding that the

evidence:

       suggests that Genentech, as it continued to manufacture Herceptin, obtained and
       exercised a high degree of control over its manufacturing process, and, in turn, may have
       knowingly targeted an amount of trastuzumab per vial lower than the 440 mg target
       stated in the BLA. In other words, the evidence suggests that the downward trend of the
       average quantity of trastuzumab per vial was not the result of “unavoidable deviations in
       good manufacturing practice,” but instead may have been the result of intentional acts on
       the part of Genentech.

Id. (quoting 21 C.F.R. § 201.51(g)).




                                                14
        Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 15 of 19




       1. The Plaintiffs’ Allegations do not Constitute “Newly Acquired Information”

       I conclude that the Plaintiffs’ state law claims are preempted by federal law. To avoid

preemption, the Plaintiffs must show that Boehringer could have corrected the alleged labeling

discrepancy through the CBE regulation. See Gibbons, 919 F.3d at 708. To invoke the CBE

regulation, the Plaintiffs must provide “newly acquired information” with the meaning of 21

C.F.R. § 314.3(b). In this case, the Plaintiffs rely on their own self-reporting and other negative

online reviews to show that the Product discharges less than 120 doses. Those self-reports and

online reviews are, at best, “reports of adverse events” under 21 C.F.R. § 314.3(b). Case law

defining what types of “reports of adverse events” constitute “newly acquired information,”

provides that “new information must have some degree of scientific validity and conclusiveness

to constitute ‘newly acquired information’ under the CBE regulation.” Roberto v. Boehringer

Ingelheim Pharm., Inc., 2019 WL 5068452, at *14 (Conn. Super. Ct. Sept. 11, 2019).

       Under federal regulations, newly acquired information “‘must provide reasonable

evidence of a causal association of a clinically significant adverse reaction linked to a drug.’ A

clinically significant adverse reaction ‘ha[s] a significant impact on therapeutic decision-making,

such as a risk that is potentially fatal or otherwise serious.’” McGrath v. Bayer HealthCare

Pharm. Inc., 393 F. Supp. 3d 161, 167 (E.D.N.Y. 2019) (quoting 21 C.F.R. § 201.57(c)(6)(i))

(emphasis in original). The FDA imposes that high standard because it “recognize[s] that

exaggeration of risk, or inclusion of speculative or hypothetical risks, could discourage

appropriate use of a beneficial drug . . . or decrease the usefulness and accessibility of important

information by diluting or obscuring it. Indeed, labeling that includes theoretical hazards not

well-grounded in scientific evidence can cause meaningful risk information to lose its

significance.” Id. (quoting Utts v. Bristol-Myers Squibb Co., 251 F. Supp. 3d 644, 659



                                                 15
          Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 16 of 19




(S.D.N.Y. 2017), aff’d sub nom. Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699 (2d Cir.

2019)).

          Accordingly, “reports of adverse events” must be scientific in nature and provide

sufficient evidence that links the alleged defect to the information reported on the drug label.

See Utts, 251 F. Supp. 3d at 659–60. (“By expressly requiring that a CBE supplement only

reflect newly acquired information and ‘be based on sufficient evidence of a causal association,’

the FDA ensures ‘that scientifically accurate information appears in the approved labeling.’”)

(quoting Supplemental Applications Proposing Labeling Changes for Approved Drugs,

Biologics, and Medical Devices,73 Fed. Reg. 49603, 49604 (Aug. 22, 2008)). For instance,

newly acquired information “could be an increasing body of data [detailing] an inherent risk with

[a certain] drug.” In re Celexa, 779 F.3d at 42 (citing Wyeth, 555 U.S. at 571).

          Multiple courts within the Second Circuit have held that newly acquired information

must be scientific in nature. For example, in McGrath, the court considered whether a new study

that linked a drug to significant metabolic disorders and kidney injury in mice constituted “newly

acquired information” under the CBE regulation. 393 F. Supp. 3d at 169. The court ruled that it

did not, observing that “the study has yet to be replicated, and only demonstrates an adverse

reaction in mice” and therefore did not satisfy the FDA’s standard. Id. at 170. In Utts, the court

analyzed nine different reports, studies, and articles supporting the assertion that the defendant’s

drug labeling was inadequate and held that each one failed to constitute “newly acquired

information.” See 251 F. Supp. 3d at 670 (“The article does not purport to offer new analyses of

previously submitted data. Rather, it explores the limitations of the clinical data and offers

guidance to prescribing physicians in light of these limitations. Accordingly, it does not

constitute newly acquired information.”) (internal citations and quotations omitted). In Gayle v.



                                                 16
            Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 17 of 19




Pfizer Inc., 2020 WL 1685313, at *5 (S.D.N.Y. Apr. 7, 2020), the court held that 6,000 adverse

reports sent to Pfizer alleging that its drug Lipitor caused type 2 diabetes did not constitute newly

acquired information because the Plaintiffs offered no analysis to accompany the reports.

           Courts have also rejected the notion that analyses based on adverse event reports—much
           less the reports standing alone—can constitute newly acquired information . . . . Here,
           Plaintiffs offer no analysis on the adverse event reports. Instead, they merely proffer the
           adverse event reports by themselves to conclude that Pfizer could have updated the
           Lipitor label. Under the applicable regulations and case law, Plaintiffs’ argument misses
           the mark.

Id. (citing Utts, 251 F. Supp. 3d at 663–64) (internal citations and quotations omitted) (emphasis

in original).

           Applying those principles here, I conclude that the Plaintiffs’ self-reporting and

collection of online reviews are not “reports of adverse events” within the meaning of “newly

acquired information” because they are not grounded in scientific research. Although Ignacuinos

and Davis diligently recorded their daily doses of the Product for an extended period, there is no

suggestion that their own research was subjected to peer-review or “well-grounded in scientific

evidence” as required by the FDA to alter a preapproved label. The same is true for the

Plaintiffs’ reliance on online consumer reviews from website such as WebMD and Drugs.com.

See Third Am. Compl. at Id. at ¶¶ 57–60. Even if the Plaintiffs’ reporting and the cited online

reviews did constitute “reports of adverse events,” the Plaintiffs do not provide any additional

scientific analysis to accompany those reports or reviews. See Gayle, 2020 WL 1685313, at *5.

           Therefore, I grant Boehringer’s motion to dismiss the Plaintiffs’ manufacturing defect

claims on preemption grounds.4




4
    Accordingly, the Plaintiffs’ manufacturing defect claims (Counts I and XII in part and Count III) are dismissed.

                                                           17
          Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 18 of 19




         2. The Plaintiffs’ Proposed Changes are “Major” Changes

         The Plaintiffs’ design defect claims are also preempted by federal law because their

proposed changes would constitute “major changes,” requiring FDA approval. The Plaintiffs

request that Boehringer manufacture or design a Product that “actually conforms to its 120-

metered-dose representations.” Pls’ Opp. at 4. Although the Plaintiffs contend that any

proposed labeling, design, or manufacturing change are “at most, ‘moderate’ in nature under 21

C.F.R. § 314.70(c),” id. at 4–5, federal regulations define a “moderate” change concerning a

drug dosage as “[a] change in the size and/or shape of a container for a nonsterile drug product,

except for solid dosage forms, without a change in the labeled amount of drug product or from

one container closure system to another.” 21 C.F.R. § 314.70(c)(6)(ii) (emphasis added).

Similarly, a “minor” change is defined as “a change in the labeling concerning the description of

the drug product or in the information about how the drug product is supplied, that does not

involve a change in the dosage strength or dosage form.” 21 C.F.R. § 314.70(d)(2)(ix).

(emphasis added).

         Based on the proposed changes in the Third Amended Complaint, 5 the Plaintiffs requests

would require “a change in the labeled amount of” Combivent available in each Product or

include “a change in the dosage strength.” 21 C.F.R. § 314.70(c)(6)(ii), (d)(2)(ix). Such changes

are considered “major” and would require a supplemental submission and additional approval by

the FDA. 21 C.F.R. § 314.70(b). Plaintiffs are correct that an “addition to a specification or

changes in the methods or controls to provide increased assurance that the drug substance or




5
  As discussed above, the Plaintiffs seek “(1) changes to the Product’s labeling and ‘Instructions for Use’ to reflect
the fact that it does not live up to its unequivocal promise that the Combivent Respimat inhaler will deliver 120
metered doses; (2) a change in the design of the Product so that it actually delivers 120 metered doses; or (3) to the
extent that the Product’s design is sound, but the manufacturing process is compromised, improvements in the
manufacturing process.” Third Am. Compl. at ¶ 62 (emphasis added).

                                                          18
         Case 3:19-cv-00672-SRU Document 44 Filed 09/23/20 Page 19 of 19




drug product will have the characteristics of identity, strength, quality, purity, or potency that it

purports or is represented to possess” are “moderate” changes. 21 C.F.R. § 314.70(c)(6)(i).

Their requests, however, involve changes to the labeling on the Product (proposed change no. 1),

changes to the dosage amount (proposed change no. 2), or changes to the design or

manufacturing processes (proposed changes nos. 2–3), which all require prior FDA approval.6

See Third Am. Compl. at ¶ 62.

        Therefore, I grant Boehringer’s motion to dismiss the Plaintiffs’ design defect claims as

well7 as claims alleging that the FDA approved label is inadequate, negligent, or fraudulent 8


IV.     Conclusion

        For the reasons stated above, I grant Boehringer’s motion to dismiss the Third Amended

Complaint (doc. no. 24). The Clerk shall enter judgment in favor of the Defendant and close the

case.

        So ordered.

Dated at Bridgeport, Connecticut, this 23rd day of September 2020.


                                                                       /s/ STEFAN R. UNDERHILL
                                                                       Stefan R. Underhill
                                                                       United States District Judge

6
  Indeed, the FDA Guidance for Industry expressly states that any change to “the valve or actuator of a metered-dose
inhaler” constitutes a “[m]ajor [c]hange” that requires prior FDA approval. Ex. E to Def’s Mem., FDA Guidance
for Industry, April 2004 (Doc. No. 24-6) at 20. Likewise, a change to the “fill volume of a drug product involves a
change to the specification and must be submitted in a prior approval supplement.” Ex. F to Def’s Mem., FDA
Guidance for Industry, January 2001 (Doc. No. 24-7) at 9.
7
  Counts I and XII in part and Counts V and VII.
8
  Those counts include each statutory consumer protection claim (Counts II, XI, and XV) as well as all product
liability and common law claims to the extent they are based on a theory of misrepresentation, fraud, or false
statement regarding the Product’s labeling (Counts I and XII in part and Count IV, Failure to Warn under Florida
law; Count VI, Fraudulent Misrepresentation under Florida law; Count VIII, Negligent Misrepresentation under
Florida law; Count IX, Breach of Express Warranties under Florida law; Count X, Breach of Implied Warranties
under Florida law; Count XIII, Breach of Express Warranties under Indiana law; Count XIV, Breach of Implied
Warranties under Indiana law; Count XVI, Constructive Fraud under Indiana law, and Count XVII, Common Law
Fraud under Connecticut law, or alternatively under Florida and Indiana law).


                                                        19
